Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-4, 6-10, 15-17, 19-22, 24-37, 41-42, 60 and 62-68 are pending and being acted upon in this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 has been considered by the examiner.
Objection and Rejection Withdrawn
	The objection to claims 1, 15-17 and 60 is withdrawn in light of the claims amendment. 

	The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the claim amendment. 

	The rejection of claims 1, 3-4, 6-10, 15-17, 19-22, 24-39, 41-42 and 60 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.8. Patent No. 9,764,039 is withdrawn in light of the terminal disclaimer filed December 15, 2021. 

	The rejection of claims 1, 3-4, 6-10, 15-17, 19-22, 24-39, 41-42 and 60 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 21-35 of U.8. Patent No. 9,738,724 is withdrawn in view of the claims amendment.  In particular, the ‘724 does not teach non-natural amino acids having different reactive groups and site-specific conjugation in the same reaction. 
Conclusion

Claims 1, 3-4, 6-10, 15-17, 19-22, 24-37, 41-42, 60 and 62-68 are allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644